KNIGHT, J.
For the reasons stated in the opinion this day filed in Civil Appeal No. 10204, entitled James A. Carson, Plaintiff and Respondent, v. Emmons Draying & Safe Moving Co., etc., et al., Defendants and Appellants (ante, p. 326 [64 Pac. (2d) 176], it is ordered that plaintiff’s motion lor diminution of record be and the same is hereby granted conditionally upon the payment to defendants of the cost of the printing of defendants’ briefs on the appeal from the order granting a new trial, not exceeding in any event the statutory sum of $100.
Tyler, P. J., and Cashin, J., concurred.